 

Exhibit 10.1

MCG CAPITAL CORPORATION

2010 Annual Incentive Cash Bonus Plan

On October 28, 2010, the Compensation Committee (the “Committee”) of the Board
of Directors (the “Board”) of MCG Capital Corporation (the “Company”)
recommended that the Board approve, and on November 2, 2010, the Board approved,
this 2010 Annual Incentive Cash Bonus Plan (the “Plan”).

 

  1. Purpose of the Plan.

The Plan is intended to increase stockholder value and the success of the
Company by:

 

  •  

aligning the compensation of executive management to key strategic measures and
goals of the Company;

 

  •  

providing variable pay opportunities and targeted total cash compensation that
is competitive within the Company’s labor markets; and

 

  •  

increasing the competitiveness of executive pay without increasing fixed costs,
and making bonus payments contingent upon organizational and individual success.

 

  2. Eligibility.

All of the Company’s executive officers, within the meaning of Rule 3b-7 under
the Securities Exchange Act of 1934, as amended, and key, non-executive
employees designated by the Committee (the “Participants”) are eligible to
receive cash bonus payments under this Plan. If additional individuals become
executive officers of the Company during the fiscal year ending December 31,
2010 (“Fiscal 2010”), they may be added as Participants in this Plan, at the
discretion of the Committee.

 

  3. Effective Date; Period Covered by Plan.

The Plan is effective as of January 1, 2010 and covers Fiscal 2010.

 

  4. Administration.

This Plan will be administered by the Committee. The Committee shall have
authority to adopt, amend and repeal such administrative rules, guidelines and
practices relating to this Plan as it deems advisable. All decisions by the
Committee shall be made in the Committee’s sole discretion and shall be final
and binding on all Participants and all persons having or claiming any interest
in this Plan. No member of the Committee shall be liable for any action or
determination relating to or under this Plan.

 

  5. Determinations.

The criteria and goals discussed below are guidelines. The Committee shall have
broad discretion to construe and interpret the terms of this Plan, to make
adjustments or amendments to this Plan, to make determinations regarding the
weighting or impact of any particular set of criteria or goals that have been
satisfied, and to ultimately make determinations as to whether to award such
bonus payments. The Company has no obligation to make any payments until such
time as the Committee makes such determination, in its sole discretion,
regardless of whether the criteria and goals discussed below have been
satisfied.



--------------------------------------------------------------------------------

 

  6. Target Bonus.

Each Participant has been designated by the Company as being eligible to earn a
target bonus amount equal to a percentage of the Participant’s base salary (the
“Target Bonus Percentage”).

Each Participant’s “Target Bonus Amount” for Fiscal 2010 is his or her Target
Bonus Percentage multiplied by the base salary paid to him or her in Fiscal
2010, subject to any adjustments thereto pursuant to Section 9.

Any awards will be made based on the sole discretion of the Committee.

 

  7. Plan Metrics and Scoring.

Individual Performance Adjustment

Based upon the recommendations of the Chief Executive Officer, the Committee has
discretion to adjust the bonus payout to each Participant based on individual
performance ratings formulated through the Company’s annual review process;
provided, however, that individual performance adjustments may result in an
adjustment downward, but not upward, of any bonus payout.

Individual performance ratings will be calculated numerically on a scale from 1
to 5 and then expressed as a percentage. A score of 4 or greater results in
eligibility for 100% of the Participant’s bonus payout, a score of 3 results in
eligibility for 50% of the Participant’s bonus payout, a score of 2 results in
eligibility for 10% of the Participant’s bonus payout and a score of 1 results
in no eligibility for the Participant’s bonus payout. Scores that fall between
the performance scores are linearly interpolated.

Metrics

Bonus payouts will be determined, in part, for each Participant by measuring
selected financial and key Company strategic performance goals (each a “Plan
Metric”), with each Plan Metric assigned a weight as set forth on Exhibit A
attached hereto.

Scoring

For each Plan Metric, the Committee will establish minimum, target and maximum
performance levels scaled from 50% to 125%, such that achievement of the 100%
level within each of the six Plan Metrics could result in full payment of the
Target Bonus Amount for each Participant. Performance below the minimum
threshold for a Plan Metric may result in a score of zero for that Plan Metric,
and performance above the maximum threshold for a Plan Metric may result in a
score of no more than 125% for such Plan Metric. Performance levels that fall in
between the denoted scale levels will be linearly interpolated.

The score assigned to each Plan Metric will be multiplied by the relevant Plan
Metric weight to determine the weighted score for that Plan Metric. The sum
total of these weighted scores is the “Overall Company Score.”

 

  8. Bonus Calculations.

Any bonus payouts under the Plan for Fiscal 2010 performance are expected to be
calculated using the following guidelines:

 

Annual

Salary

   X   

Target

Bonus

Percentage

   X   

Overall

Company

Score

   X   

Individual

Performance

Adjustment

   =   

Bonus

Payout

 

-2-



--------------------------------------------------------------------------------

 

In the event that the net income per share for Fiscal 2010 falls below a minimum
threshold established by the Committee at the time this Plan is adopted, bonus
payouts, if any, under the Plan would be set entirely at the discretion of the
Committee without any requirement to make any payment whatsoever, regardless of
the level of achievement of any of the six Plan Metrics. In such event,
individual Participant bonus payouts may not exceed the respective Target Bonus
Amounts established for each Participant for Fiscal 2010.

 

  9. Changes to Base Salary.

Each Participant’s Target Bonus Amount is based upon their respective Fiscal
2010 base salary. Any adjustments to the rate or payment of a Participant’s 2010
base salary will be incorporated into that Participant’s bonus payout
calculation, including, without limitation, in the event of any increase or
diminution in base salary.

 

  10. Timing of Bonuses.

Payment of actual bonuses, if any, to the Participants in the Plan, may be made
in two equal installments on each of March 31, 2011 and September 30, 2011 (the
“Bonus Payout Dates”) and, except as provided in this Section 10, subject to the
continued employment of each individual Participant by the Company on each such
Bonus Payout Date. If a Participant terminates employment with the Company for
any reason during Fiscal 2010, such Participant shall not be entitled to any
bonus payments under this Plan. If a Participant terminates employment with the
Company, other than as a result of termination by the Company for cause or as a
result of a voluntary termination by the Participant, (i) after December 31,
2010 and prior to March 31, 2011, the Participant may, in the sole discretion of
the Committee, be entitled to receive their entire bonus in a single payment on
March 31, 2011; or (ii) on or after March 31, 2011 and prior to September 30,
2011, the Participant may, in the sole discretion of the Committee, be entitled
to receive their second installment bonus payment in accordance with the
Company’s regular payroll practices immediately following their date of
separation from the Company. Notwithstanding the foregoing, with respect to
(i) any Participant on an approved leave of absence on the Bonus Payout Dates;
and (ii) any Participant who in Fiscal 2010 becomes disabled and qualifies for
benefits under the Company’s long-term disability plan, the Committee may, in
its sole discretion and without any obligation to do so, determine to pay a
bonus to such a Participant under this Plan.

 

  11. Other Bonuses and Incentives.

Nothing in this Plan shall limit the discretionary authority of the Board or the
Committee to approve and pay out additional or alternative bonuses to
Participants or provide Participants additional or alternative incentives
outside of the terms of this Plan.

 

  12. Acquisition of the Company.

This Plan shall terminate effective immediately prior to the closing of an
Acquisition (as defined below) of the Company. Notwithstanding the foregoing,
(i) if the closing of an Acquisition occurs in fiscal 2011 before one or both
Bonus Payout Dates, any bonus payouts due with respect to Fiscal 2010 prior to
such closing of an Acquisition shall be paid to Participants in the manner and
at the time provided for in this Plan, but no later than the closing of the
Acquisition and (ii) if an Acquisition occurs prior to the end of Fiscal 2010,
the Committee shall prepare an analysis of partial year performance achievements
in relation to established annual performance levels and authorize pro-rata
bonus payouts, if any, on or prior to the closing of the Acquisition.

 

-3-



--------------------------------------------------------------------------------

 

“Acquisition” means (i) any merger or consolidation in which (A) the Company is
a constituent party or (B) a subsidiary of the Company is a constituent party,
and the Company issues shares of its capital stock pursuant to such merger or
consolidation (except, in the case of both clauses (A) and (B) above, any such
merger or consolidation involving the Company or a subsidiary in which the
holders of capital stock of the Company immediately prior to such merger or
consolidation continue to hold immediately following such merger or
consolidation at least 51% by voting power of the capital stock of (x) the
surviving or resulting corporation or (y) if the surviving or resulting
corporation is a wholly owned subsidiary of another corporation immediately
following such merger or consolidation, of the parent corporation of such
surviving or resulting corporation) or (ii) the sale or transfer, in a single
transaction or series of transactions, of capital stock representing at least
51% of the voting power of the outstanding capital stock of the Company
immediately following such transaction or (iii) the sale of all or substantially
all of the assets of the Company, as defined under Section 271 of the Delaware
General Corporation Law.

 

  13. Withholding Taxes.

The Company may deduct from any payment otherwise due to Participants under this
Plan any amount required to be withheld by the Company under applicable federal,
state, and local or other income and employment tax withholding laws and
regulations. If the Company elects not to or cannot withhold such amounts from
payments due to a Participant, each Participant must pay the Company the full
amount, if any, required for withholding.

 

  14. Miscellaneous Provisions.

Non-Transferability of Rights

The Plan is not intended to create a right to a payment. The rights to a payment
of a bonus under this Plan may not be sold, transferred, pledged, hypothecated
or otherwise disposed of.

No Right to Continued Employment

The opportunity to receive a bonus under this Plan shall not be construed as
giving a Participant the right to continued employment or any other relationship
with the Company. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under this Plan.

Severability

The invalidity or unenforceability of any provision of this Plan shall not
affect the validity or enforceability of any other provision of this Plan, and
each other provision of this Plan shall be severable and enforceable to the
extent permitted by law.

Amendment and Termination

The Committee may amend or terminate this Plan or any portion thereof at any
time.

Compliance with Internal Revenue Code Section 409A

This Plan and the payments hereunder are not intended to be subject to
Section 409 of the Internal Revenue Code, because all payments hereunder will be
made within the “short-term deferral” period as described in the regulations
under Section 409A. The Plan shall be interpreted and operated in a manner
consistent with such intent. The Company shall have no liability to a
Participant, or any other party, for any liability under Section 409A,
regardless of whether the Plan is determined to be subject to Section 409A.

 

-4-



--------------------------------------------------------------------------------

 

Compliance with the Investment Company Act of 1940

Notwithstanding the foregoing, no provision of the Plan shall contravene any
portion of the Investment Company Act of 1940 (the “1940 Act”), and in the event
of any conflict between a provision of the Plan and the 1940 Act, the applicable
section of the 1940 Act shall control.

Governing Law

This Plan shall be construed, interpreted and enforced in accordance with the
internal laws of the Commonwealth of Virginia without regard to any applicable
conflicts of laws.

*****

 

-5-



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Plan Metric

   Weight  

Unencumbered Asset Monetizations

     15 % 

BDC Asset Coverage Ratio

     10 % 

Adjusted Cash NOI

     20 % 

Originations

     25 % 

NOI Per Share

     15 % 

EPS Per Share

     15 % 